Citation Nr: 0713824	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the mouth and mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to June 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.  The veteran 
testified before the Board in November 2005.  

The veteran has also filed a motion to advance this case on 
the docket based on his medical condition.  The record 
includes a January 2004 doctor's note that appears to 
indicate that the veteran has terminal cancer with an 
expected prognosis of six months to one year.  In light of 
these circumstances, the Board will grant the motion to 
advance the case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006). 

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D C.  VA will notify 
the appellant of further action needed.


REMAND

At his November 2005 hearing before the Board, the veteran 
described treatment by several medical providers that does 
not yet appear to have been included in the record.  On 
remand, the veteran should provide sufficient identifying 
information and authorization for the RO to obtain these 
records.  They include treatment by a non-VA doctor about one 
year after service (Dr. Rogers of Sioux City, South Dakota) 
and a non-VA doctor in or about 1994 (Dr. Flagg of Sioux 
City, South Dakota).  

The evidence also appears to indicate that the veteran has 
been treated for squamous cell carcinoma by the Methodist 
Cancer Center of Omaha, Nebraska.  The claims folder contains 
only records from November 2003 and December 2003.  However, 
it appears that the treatment for this condition lasted 
beyond these two months.  Also, the evidence reflects 
additional treatment by a non-VA doctor (Dr. Wolff of Akron, 
Iowa) since at least late 2003 and early 2004.  The RO should 
attempt to obtain these records as well.

Finally, the veteran's service medical records reflect 
extensive dental treatment during the latter portion of his 
active duty (including references to a hopeless periodontal 
condition, the need for extraction of many teeth under 
anesthesia, alveoplasty, spots on the mandibular ridge 
suggestive of sequestrum with purulence, and infection).  On 
remand, the RO should obtain a medical examination and an 
opinion as to the relationship, if any, between the in-
service dental findings and the more recent cancer of the 
mouth and mandible.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran 
sufficiently identify (names, addresses, 
dates of treatment, conditions treated) 
all medical providers who have treated 
him for dental or cancerous conditions 
of the mouth, including Dr. Rogers of 
Sioux City, South Dakota (treatment 
approximately one year after service); 
Dr. Flagg of Sioux City, South Dakota 
(in or about 1994); the Methodist Cancer 
Center of Omaha, Nebraska (late 2003 to 
the present); and Dr. Wolff of Akron, 
Iowa (late 2003 to the present).  Upon 
obtaining the necessary information and 
authorizations, seek to obtain copies of 
these medical records.

2.  Schedule the veteran for an 
examination to assess the nature and 
etiology of any current squamous cell 
carcinoma of the mouth and mandible.  
Provide the entire claims folder to the 
examiner.  The examiner should discuss 
whether it is at least as likely as not 
that any post-service squamous cell 
carcinoma of the mouth and mandible was 
caused or aggravated by any in-service 
dental conditions.  

3.  Then, readjudicate the claim for 
service connection for squamous cell 
carcinoma of the mouth and mandible.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the board for 
its review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




